Appeal Dismissed and Opinion Filed September 13, 2012




                                              In The
                                  Ennrt nf Apprab
                          JiftJ! iatrtrt nf Jixaa at 3attaa
                                       No. 05-12-00084-CR


                              KEITH LANDON MYERS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee


                        On Appeal from the 363rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-41493-W


                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the be appeal DISMISSED and that

this decision be certified below for observance. See TEx. R. App. P. 42.2(a).

                                              PER CURIAM
Do Not Publish
TEX. R. App. P. 47